Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 2-21 are pending. Claim 2 has been canceled.
Claims 2-21 are rejected herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/10/2021 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about the Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.

Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 2-18 of U.S. Patent No. 11,085,557. Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent and the application are claiming common subject matter. It would have been obvious to one having ordinary skill in the art to make the device claimed in this application as explicitly taught by claims 2-18 of Patent no. 11,085557 since the application claim 2 recites a broaden structure than that set forth in the patent claim 2.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 7, 10, 12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,360,553 to Ismert.

Regarding claim 2, Ismert discloses a modular support system for plumbing connections, the modular support system comprising:

a plurality of modular support units (24, 25) each comprising:

a frame (figs 3-8) having a frame body with an inner surface, an outer surface, a plurality of rail assemblies (77, 78, 79, 102, 72) each disposed about the outer surface of the frame body, and a plurality of engagement assemblies (37, 49, 57, 59) each disposed about the inner surface of the frame body; and

a housing (53) engaging the inner surface of the frame and an aperture receiving a plumbing line, the housing comprising a plurality of receiving assemblies corresponding to any of the plurality of engagement assemblies of the frame body so that the aperture is positioned in a selected orientation; and 
a connector (27,26, for example) engageable to any of the plurality of rail assemblies of the frame of a first modular support unit and any of the plurality of rail assemblies of the frame of a second modular support unit, the second modular unit oriented above, below, left, or right of the first modular support unit.

Regarding claim 7, wherein a second of the plurality of rail assemblies of the first modular support unit engages a bracket connector (27, 26), the bracket connector engaging a bracket.

Regarding claim 10, wherein the selected orientation enables communication with the plumbing line independent of whether the plumbing line extends vertically or horizontally.

Regarding claim 12, wherein the connector spans a support member oriented between the first modular support unit and the second modular support unit.

Regarding claim 17, wherein the frame comprises a forward face receivable in a channel of a collar of a gasket.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 8-9, 11, 13-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ismert.
	Regarding claims 3-6, Ismert discloses the invention as shown above in claim 2.
Ismert discloses the second modular unit oriented right of the first modular support unit but is silent  as recited in claims 3-6.  
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to arrange the modular units as claimed in the subject matter of claims 3-6 , since arrangement part of an invention involves only routine skill in the art. The motivation for doing so would be to connect a different orientation of the modular units.
Regarding claims 8, 9, 11, 13-16 and 18-19, Claims  8, 9, 11, 13-16 and 18-19 are directed to the subject matter that would also have been obvious at the claimed effective date to a person skilled in the art to which it pertains having regard to Ismert to make the modular support system as claimed since it involves only routine skill in the art. The motivation for doing would be to allow the support units engaged and connected to each other at different orientation via support. Therefore, it would have been obvious to one with ordinary skill in the art at the time effective of the invention to drive the invention as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references includes modular utility box system.
US 9394674, US 2010/0000614, US 2014352798.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632